The opinion of the court was delivered by
Royce, J.
Upon the facts found by the referee the rule of damages was the value of the logs at the time of their conversion. The action was brought to recover the value of the logs; it does *630not appear that the taking was wilful or malicious ; and the suit was not brought to recover for the lumber manufactured from the logs. Vickery v. Taft, 1 D. Chip. 241; Buckmaster v. Mower, 21 Vt. 204 ; Gates v. Lockwood, 27 Vt. 286 ; Thrall v. Lathrop, 30 Vt. 307.
There was no error in apportioning costs under the act of 1878. That act excepted from its operation cases then pending in County Court. A case is not pending in the County Court until it is entered upon the docket of that court. The right to costs is given by the statutes of the State; and the only vested right that a party has to costs is to such costs as accrue during the existence of the law conferring them. The Legislature had the undoubted right to fix and regulate the costs that should be allowed, and the manner in which they should be taxed and allowed in all cases not pending in the County Court at the time of the passage of the act.

Judgment affirmed.